Citation Nr: 0123376	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation greater than 10 percent for cold 
induced urticaria.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1982 to 
January 1985 and from July 1986 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which increased the evaluation assigned to the 
veteran's service-connected cold induced urticaria to 10 
percent.  The veteran subsequently perfected this appeal.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's service-connected cold induced urticaria is 
manifested by generalized hives, including erythematous 
and pruritic skin which is raised and firm to touch, upon 
exposure to cold temperatures.

3. The veteran's symptomatology is currently well controlled 
by medication and avoidance of cold temperatures.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
cold induced urticaria have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.104, Diagnostic Codes 7117 and 
7118 (1997, 2000), 4.118, Diagnostic Code 7806 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1988, the veteran was examined in connection with a 
medical board proceeding.  At this time, the veteran was 
diagnosed as having cold induced urticaria and was 
subsequently discharged from the service as a result of this 
condition.  The RO originally granted service connection for 
cold induced urticaria in July 1989 and assigned a 
noncompensable evaluation.  The veteran filed a claim for an 
increased rating for cold induced urticaria in January 1997.  
In an August 1997 rating decision, the RO increased the 
evaluation to 10 percent.  The 10 percent evaluation was 
subsequently continued in an October 1998 rating decision.  

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 1997 
rating decision, the October 1997 statement of the case 
(SOC), the November 1997 supplemental statement of the case 
(SSOC), the October 1998 SSOC, the October 1998 rating 
decision, the July 1999 SSOC, and the June 2000 SSOC of the 
evidence necessary to warrant an increased rating for cold 
induced urticaria.  The Board concludes that the discussions 
in the rating decisions, the SOC, and the SSOC's, adequately 
informed the veteran of the evidence needed to substantiate 
her claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran indicated in her January 1997 claim for increase that 
she is under continuous care by the VA outpatient clinic in 
Columbus.  A review of the claims folder reveals that medical 
records from the VA outpatient clinic in Columbus for the 
period from January 1994 to December 1998 have been obtained.  
The veteran also received treatment from Dr. Jonathan 
Bernstein at VAMC Cincinnati.  The RO requested records from 
this facility and was informed that these records were 
transferred to Columbus in February 1996.  The veteran has 
not identified any other treatment records which may be 
pertinent to her claim.  Additionally, in keeping with the 
duty to assist, the veteran has been provided several VA 
examinations in connection with her claim.  

The Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  As such, a remand in this 
case would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Cold induced urticaria is not listed in the Rating Schedule; 
as such, it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are to be avoided.  
See 38 C.F.R. § 4.20 (2000).  In determining which diagnostic 
code is "closely related" to the veteran's condition, the 
following three factors may be taken into consideration:  1) 
whether the functions affected by the ailments are analogous; 
2) whether the anatomical localization of the ailments is 
analogous; and 3) whether the symptomatology of the ailments 
is analogous.  Lendenmann v. Principi, 3 Vet. App. 345, 351 
(1992).

Urticaria is "defined as 'a vascular reaction, usually 
transient, involving the upper dermis, representing localized 
edema caused by dilatation and increased permeability of the 
capillaries, and marked by the development of wheals [hives 
or welts]'."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1796, 1854 (27th ed. 
1988)).  The Board notes that at various times during the 
appeal period the veteran's cold induced urticaria has been 
rated analogous to various conditions, including Raynaud's 
disease under Diagnostic Code 7117, angioneurotic edema under 
Diagnostic Code 7118, and eczema under Diagnostic Code 7806.  

In the June 2000 SSOC, the RO explained that the veteran's 
claim should not be analogized to Raynaud's disease but 
instead should be analogized to either a skin disorder or 
more appropriately, angioneurotic edema.  The Board agrees 
that the veteran's disability is most closely related to 
angioneurotic edema.  However, the Board also finds that the 
other referenced diagnostic codes (7117 and 7806) are 
potentially applicable and consequently, will be considered 
as well.  

With regard to Diagnostic Codes 7117 and 7118, the Board 
notes that the regulations regarding the cardiovascular 
system were revised effective January 12, 1998.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial review has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
under both the old criteria and the current regulations in 
order to ascertain which version is most favorable to her 
claim, if indeed one is more favorable than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria 
under Diagnostic Codes 7117 and 7118 are not applicable prior 
to January 12, 1998, the effective date of revision.  

Prior to January 12, 1998, Raynaud's disease was rated as 
follows:  occasional attacks of blanching or flushing 
warranted a 20 percent evaluation; frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
warranted a 40 percent evaluation; multiple painful, 
ulcerated areas warranted a 60 percent evaluation; and 
Raynaud's disease in its severe form with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement warranted a 100 percent evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).  The 
corresponding note provides that the schedular evaluations in 
excess of 20 percent under Diagnostic Codes 7114, 7115, 7116, 
and 7117 are for application to unilateral involvements. With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation. The resultant amputation rating will be combined 
with the schedular rating for the other extremity, including 
the bilateral factor, if applicable. The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  Id.

Under the provisions of the Rating Schedule in effect January 
12, 1998, Raynaud's syndrome with characteristic attacks 
occurring one to three times a week warrants a 10 percent 
evaluation; characteristic attacks occurring four to six 
times a week warrants a 20 percent evaluation; characteristic 
attacks occurring at least daily warrants a 40 percent 
evaluation; two or more digital ulcers and history of 
characteristic attacks warrants a 60 percent evaluation; and 
two or more digital ulcers plus autoamputation of one or more 
digits and history of characteristic attacks warrants a 100 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2000).  A corresponding note provides that characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  Id.  

Prior to January 12, 1998, angioneurotic edema was rated as 
mild, moderate, or severe.  Mild angioneurotic edema 
warranted a 10 percent evaluation and required infrequent 
attacks of slight extent and duration; moderate warranted a 
20 percent evaluation and required frequent attacks of 
moderate extent and duration; and severe warranted a 40 
percent evaluation and required frequent attacks with severe 
manifestations and prolonged duration.  38 C.F.R. § 4.104, 
Diagnostic Code 7118 (1997).

Under the provisions of the Rating Schedule in effect January 
12, 1998, angioneurotic edema with attacks without laryngeal 
involvement lasting one to seven days and occurring two to 
four times a year warrants a 10 percent evaluation; attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or, attacks with 
laryngeal involvement of any duration occurring once or twice 
a year warrants a 20 percent evaluation; and attacks without 
laryngeal involvement lasting one to seven days or longer and 
occurring more than eight times a year, or attacks with 
laryngeal involvement of any duration occurring more than 
twice a year warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7118 (2000).

Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable evaluation; with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warrants a 10 percent evaluation; 
with exudation or itching constant, extensive lesions, or 
marked disfigurement warrants a 30 percent evaluation; and 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

Evidence

The veteran contends that she is entitled to an evaluation 
greater than 10 percent for cold induced urticaria.  
According to the veteran, this disability has ruined part of 
her life, her military career, and has prevented her from 
getting jobs.  The veteran is currently employed at the 
United States Post Office and has worked there since 1990.  
She asserts that her disability has limited her promotion 
potential and causes her to lose time at work due to a 
permanent restriction to avoid massive cold exposure.  She 
further alleges that she is the target of harassment because 
of her disability and that she becomes stressed out and 
depressed during the winter.  The Board notes that the 
veteran is service-connected for depression secondary to cold 
induced urticaria.  

The veteran testified at the June 2001 hearing that she 
currently takes Zyrtec once a day and that it controls her 
symptoms, even during cold weather.  The veteran further 
testified that she is very careful to avoid exposure to cold 
temperatures, to the point of being paranoid.  She dresses 
appropriately, has a remote starter for her vehicle, and does 
not go to work if she feels it is too cold.

In November 1995, the veteran was seen in the VA allergy 
clinic.  On physical examination, her skin was clear.  At 
this time, the veteran was given a note which stated that she 
has severe cold induced hives and she should not be exposed 
to cold temperatures at any time needlessly.  The note 
further stated that this can be a life threatening condition.

In April 1996, the veteran reported that she is generally 
doing well with no severe symptoms over the winter.  On 
physical examination, no urticaria was noted.  At this time, 
the assessment was cold induced urticaria and it was noted 
the veteran still had some symptoms but less pruritus and 
less urticaria. 

In June 1997, the veteran underwent a general VA medical 
examination.  The veteran provided a history of breaking out 
in generalized hives, swelling of the mouth, face and tongue 
with any external ambient temperature below 35 degrees 
Fahrenheit.  On physical examination, the skin revealed a 
small hive above the left lip.  The diagnoses included 
"[c]old induced urticaria severe."  In September 1997, the 
veteran was seen in the primary care clinic and requested a 
refill of medication for cold urticaria.  At this time, the 
veteran indicated she has had mild exacerbations; however, on 
physical examination, the extremities were without edema.  

In July 1998, the veteran underwent a VA "cold injury" 
examination.  She indicated that if she cleans frost from her 
windshield her hands will swell for approximately 15 to 20 
minutes and that she notices a slowness in her speech upon 
exposure to cold.  When the cold weather season starts, she 
begins taking her medication on a regular basis.  The veteran 
also commented that when it is extremely cold and the roads 
are hazardous, she will not go outside.

To check her cold urticarial reaction, the examiner placed a 
cold pack over her left forearm and photos were taken at 10, 
18 and 20 minutes to document the development of a large 
urticarial reaction where her skin became erythematous, 
raised, pruritic and firm to touch.  According to the 
veteran, the reaction lasted approximately three hours.  The 
examiner's impression was "[c]old urticaria which, by 
history is quite severe and [examiner] believe[s] the 
severity is well documented by [his] examination..."  The 
examiner also felt that the condition impacts the veteran's 
ability to handle daily activities at work and home during 
cold weather or while in a cold environment.  A primary care 
progress note in September 1998 indicated that the veteran 
did not have any urticaria in the summer.

The Board notes that the veteran was seen on various 
occasions at the VA for treatment related to other service-
connected and non service-connected disabilities during the 
period from 1994 to 1998.  These treatment records have been 
reviewed and do not contain complaints relating to episodes 
of urticaria.  In a statement written by the veteran in 
November 1998, she acknowledged that the records do not show 
a lot of treatment for urticaria because there is none except 
antihistamines and carrying an anaphylaxis kit in case of 
severe exposure.  

In approximately May 1999, the veteran's C-file was reviewed 
in order to provide an opinion regarding whether the 
veteran's urticaria and depression symptoms should be 
considered to be a part of fibromyalgia.  The examiner 
indicated that based on his review of the medical literature, 
cold urticaria "is only fatal in times of total body cold 
emergence with a massive histamine release.  This would not 
be severely life altering if the patient maintained proper 
clothing throughout the winter months contrary to her claims 
of fatality with any type of exposure to cold air."  


Analysis

Considering the medical evidence of the severity of the 
veteran's cold induced urticaria, the Board finds that the 
impairment shown does not exceed that contemplated by a 10 
percent evaluation.  The Board recognizes that the veteran's 
urticaria has been characterized as "severe" on various 
occasions; however, such a severe reaction is not manifested 
absent exposure to cold temperatures and the evidence of 
record indicates that the veteran's symptoms are currently 
under control due to medication and avoidance of cold 
temperatures.  

The veteran would not be entitled to an increased evaluation 
under the old criteria of Diagnostic Code 7117.  As 
indicated, a 20 percent rating requires occasional attacks of 
blanching or flushing.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (1997).  At the June 2001 hearing, the veteran described 
her urticarial reaction as welt marks that come up on the 
skin and which look like mosquito bites or bee stings.  The 
veteran has not described her symptoms as "blanching or 
flushing" and the medical evidence of record does not 
support this finding.  Rather, the evidence indicates the 
veteran has generalized hives and erythematous and pruritic 
skin upon exposure to cold temperatures.  

An increase under the revised criteria of Diagnostic Code 
7117 is also not warranted.  A rating of 20 percent requires 
characteristic attacks occurring four to six times per week. 
The medical evidence does not document such frequency of 
attacks.  The Board does note the veteran's contention that 
the absence of documentation is due to the fact that there is 
nothing that can be done for her condition other than 
antihistamines.  While this may be true, the evidence of 
record reveals that the veteran's symptoms are currently well 
controlled and there is no indication she suffers from 
urticarial reactions four to six times per week.

Similarly, pursuant to Diagnostic Code 7118, an increased 
rating under the old criteria is not warranted.  As 
discussed, a rating of 20 percent requires evidence of 
moderate symptoms with frequent attacks of moderate extent 
and duration.  38 C.F.R. § 4.104, Diagnostic Code 7118 
(1997).  Although the veteran's urticaria has been described 
as severe, the medical evidence of record does not indicate 
frequent attacks.  On the contrary, attacks or reactions 
currently appear to be infrequent due to the veteran's use of 
medication and precautions during cold weather.  

The veteran's disability also does not meet the requirements 
for an increased rating under the revised criteria of 
Diagnostic Code 7118, effective January 12, 1998.  A 20 
percent rating requires attacks without laryngeal involvement 
lasting one to seven days and occurring five to eight times a 
year, or attacks with laryngeal involvement of any duration 
occurring once or twice a year.  38 C.F.R. § 4.104, 
Diagnostic Code 7118 (2000).  There is no medical evidence of 
laryngeal involvement.  Further, the evidence of record does 
not indicate attacks lasting one to seven days.  

An increased rating pursuant to Diagnostic Code 7806 is also 
not warranted.  Pursuant to this provision, a rating in 
excess of 10 percent requires eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  Although the 
veteran has a urticarial reaction upon exposure to cold, 
there is no indication of exudation, constant itching, 
extensive lesions or marked disfigurement.  

In conclusion, the Board has considered all potentially 
applicable diagnostic codes and has determined that a 10 
percent evaluation is appropriate and an evaluation in excess 
of 10 percent is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the veteran asserts that 
her disability interferes with her promotion potential and 
causes her to miss a significant number of days from work.  
The veteran, however, appears to have successfully worked for 
the U.S. Post Office since 1990.  She has not submitted any 
evidence documenting a loss of promotions or excessive leave 
due to her service-connected disability.  As such, there is 
no objective evidence of marked interference with employment.  
Further, there is no evidence of frequent hospitalizations.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 
6-96 (1996).


ORDER

An evaluation greater than 10 percent for cold induced 
urticaria is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

